United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
J. Steven Huffines, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-969
Issued: November 17, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 15, 2008 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ January 18, 2008 merit decision, which denied modification of her
schedule award decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has more than a 25 percent impairment of her left upper
extremity, for which she received a schedule award.
FACTUAL HISTORY
On August 16, 2004 appellant, a 47-year-old mail and file clerk, sustained injury when
she tripped over a telephone cord. The Office accepted her claim for a strain and a dislocation of
the left wrist. Appellant underwent an approved left wrist arthroscopy with debridement of torn
triangular fibrocartilage complex on December 29, 2004. Following surgery, she returned to
full-time light duty on January 24, 2005. Appellant subsequently retired on medical disability.

On December 13, 2004 appellant underwent a second opinion examination with
Dr. Kevin F. Hanley, a Board-certified orthopedic surgeon, who set forth his findings on
examination and diagnosed left wrist sprain with possible tear of the ulnar ligamentous
structures. On September 6, 2005 Dr. Hanley opined that appellant was not at maximum medical
improvement.
On December 29, 2005 appellant filed a Form CA-7 claim for a schedule award. In a
December 19, 2005 report, Dr. Robert W. Macht, a general surgeon, noted the postoperative state
of the left wrist after traumatic injury to the left hand. Under the American Medical Association,
Guides to the Evaluation of Permanent Impairment (A.M.A., Guides),1 he rated appellant’s
impairment as 60 percent of the left arm. Citing to Figures 16-28 and 16-31, Dr. Macht found
range of motion impairments of 22 percent impairment of the wrist. Citing to Figures 16-12,
16-18B, 16-21, 16-23, and 16-25, he found additional range of motion impairments of 12 percent
of the thumb and 65 percent of the other fingers. Dr. Macht stated that, under Tables 16-1 and
16-2, those figures translate to 41 percent arm impairment due to loss of range of motion of the
hand. He then combined the 22 percent range of motion impairment of the wrist with the
41 percent range of motion of the hand to find a total range of motion impairment of 54 percent.
Dr. Macht noted that appellant continued to have pain, weakness, loss of function and loss of
endurance and attributed 13 percent impairment due to those factors. He combined this with the
range of motion figures to get 60 percent permanent impairment of the left arm.
Dr. Arnold Berman, an Office medical adviser, reviewed the medical evidence and found
that appellant had 25 percent left arm impairment under the A.M.A., Guides. He agreed that
appellant had a 22 percent loss of range of motion impairment of the left wrist, but eliminated the
range of motion findings pertaining to the digits based on the second opinion evaluation of
Dr. Hanley, who found no limitations of motion and who advised in a December 13, 2004 report
that appellant was able to “make a fist indicating full range of motion.” Under Figure 18-1,
Dr. Berman provided an additional three percent impairment for pain. He found that
December 19, 2005 was the date of maximum medical improvement.
By decision dated March 7, 2006, the Office granted appellant a schedule award for
25 percent permanent impairment of the left upper extremity. The period of the award was from
January 8, 2006 through July 7, 2007. Appellant requested an oral hearing which was held on
November 28, 2007.
By decision dated February 9, 2007, an Office hearing representative affirmed the
March 7, 2006 schedule award.
On May 16, 2007 appellant requested reconsideration. In a January 25, 2007 letter,
Dr. Macht noted that appellant underwent surgery on December 29, 2004 and the date of
maximum medical improvement was December 19, 2005. He contended that the Office medical
adviser incorrectly used information from a December 13, 2004 examination in calculating
25 percent impairment. A copy of Dr. Macht’s December 19, 2005 report was resubmitted. A
January 8, 2006 functional capacity evaluation report was also submitted.
1

A.M.A., Guides (5th ed. 2001).

2

In a May 6, 2007 report, Dr. James M. Carlton, a Board-certified plastic surgeon and
appellant’s physician, noted reduced range of motion of the wrist and reduced grip strength
measurements, but normal finger range of motion. He opined that appellant reached maximum
medical improvement. Dr. Carlton opined that, under the A.M.A., Guides, appellant had a
51 percent impairment of the left upper extremity.
The Office found a conflict of medical opinion arising in the impairment ratings of
Dr. Macht and Dr. Berman, the Office medical adviser. It referred appellant, along with the case
record, a list of questions and a statement of accepted facts, to Dr. Larry Becker, a Boardcertified orthopedic specialist, for an impartial medical examination.
In an August 6, 2007 report, Dr. Becker reviewed the history of injury and medical
treatment. Examination of the left wrist revealed a virtually fixed position, with no motion in
dorsiflexion, palmar flexion, supination, pronation, abduction or adduction. Ulnar deviation of
the hand and wrist were noted. Appellant was not able to make a fist or extend her fingers.
There was marked atrophy in the left palm and a tingling sensation when her fingers were
palpated. Appellant’s fixed position was noted to be in a position of function. There was no
instability in her fingers, hand or wrist or any signs of swelling. Dr. Becker opined that appellant
reached maximum medical improvement. Based on the A.M.A., Guides, he opined that
appellant had a 56 percent permanent impairment of her left arm.2 Dr. Becker noted that his
rating was based on appellant’s complaints of pain, weakness, atrophy, loss of endurance and
loss of function. He further noted that Dr. Carlton’s February 19, 2007 rating of 51 percent
impairment was reasonable and it was basically in agreement with his rating.
On September 1, 2007 Dr. Berman, the Office medical adviser, noted that Dr. Becker
discussed the lack of range of motion at the wrist but did not provide any specific degrees of loss
of range to motion of the fingers.
In a September 14, 2007 letter, the Office requested a supplemental report from
Dr. Becker addressing specific range of motion finding and the specific calculations used to rate
appellant’s impairment. In a September 18, 2007 response, Dr. Becker advised that appellant
had no motion of her hand as a result of her ankylosed wrist. He stated that he was unable to
provide ranges of motion for appellant’s fingers as there was no motion in any of them.
On October 13, 2007 Dr. Berman noted that Dr. Becker’s finding that appellant had no
motion of the wrist or fingers was in contrast to Dr. Hanley’s findings that there was full motion.
He recommended that this discrepancy be resolved.
In an October 19, 2007 report, Dr. Morley Slutsky an the Office medical adviser stated
that Dr. Becker did not document the actual goniometric measurements that were used to
calculate the left wrist impairment which was required under the A.M.A., Guides. He noted that
Dr. Becker’s statement that appellant’s wrist was in an ankylosed function position did not allow
for any measurements. Dr. Slutsky also noted that Dr. Carlton had found left wrist motion and
opined that Dr. Becker needed to address what material change had caused the left wrist
2

Dr. Becker noted that he used Figures 16-28, 16-31 and 16-37 as well as Tables 16-1, 2, 3, 6, 9, 12, 21, 23 and
25, as well as Figures 16 and 18 in determining appellant’s permanent impairment.

3

ankylosis to occur between Dr. Carlton’s May 6, 2007 examination and his examination of
August 6, 2007.
The Office referred appellant to Dr. John C. Gordon, a Board-certified orthopedic
specialist, for an impartial medical examination. In a November 28, 2007 report, Dr. Gordon
reviewed appellant’s history and set forth findings on examination of the left arm. He found that
appellant’s elbow was tender with 10 degrees of flexion and 10 degrees of extension. While
appellant’s wrist had an ulnar deviation deformity, Dr. Gordon advised that the x-rays showed
intact carpus and radial joints with some disuse osteoporosis. Appellant was able to pronate to
90 degrees and supinate to 30 degrees. Flexion was 10 degrees and extension was 15 degrees.
Appellant was able to flex her fifth finger, but not the second or fourth finger. All of her fingers
and thumb were tender. Appellant could not make a fist or extend her fingers fully and resisted
all movement in her hands, fingers, wrist and elbow due to pain. Tenderness was noted over the
ulnar styloid, as well as the rest of the wrist. Tinel’s sign was positive along the ulnar nerve.
Dr. Gordon advised that his examination found less motion than when she was seen by either
Dr. Macht or Dr. Carlton. He advised that appellant had significant disability of her left hand
with pain, decreased motion of the wrist, fingers and the elbow, hypersensitivity and lack of any
ability to make a fist or extend her fingers. Dr. Gordon discounted the evaluation of Dr. Becker,
because of the lack of specific measurements. He agreed with the evaluations by Dr. Carlton’s
and Dr. Macht’s. Dr. Gordon advised that maximum medical improvement occurred in the
spring of 2006 and concurred with Dr. Macht’s 60 percent disability rating. He stated that he
recommended using Dr. Macht’s evaluation and “referencing the appropriate tables that he has
presented.”
On December 28, 2007 Dr. Slutsky advised that Dr. Gordon’s range of motion
measurements did not correlate with a 60 percent impairment of the left arm. Rather, he found
that appellant had 21 percent impairment under the A.M.A., Guides. The medical adviser set
forth the findings of both Dr. Gordon’s November 28, 2007 and Dr. Carlton’s May 6, 2007
examinations and cited to the A.M.A., Guides. He advised that Dr. Gordon’s left wrist and
elbow range of motion measurements equaled 19 percent arm impairment3 and were similar to
Dr. Carlton’s rating of 18 percent arm impairment.
Dr. Slutsky recommended using
Dr. Carlton’s May 6, 2007 measurements over those of Dr. Gordon, as Dr. Carlton provided
actual measurements for the joints. For the left elbow range of motion impairment, the Office
medical adviser found pronation of 60 percent equaled 1 percent impairment and supination of
80 degrees equaled 0 percent impairment under Figure 16-37 at page 474. For the left wrist
range of motion impairment, the Office medical adviser found a total impairment of 17 percent.
Under Figure 16-28 at page 467, 5 degrees flexion equated to nine percent impairment and
30 degrees extension equated to five percent impairment. Under Figure 16-31 at page 469,
3

Three percent impairment is found for left elbow range of motion. Under Figure 16-34 page 472, flexion of
10 degrees equates to one percent impairment and extension of 10 degrees equates to 1 percent impairment for
2 percent total impairment. Under Figure 16-37 at page 474, pronation of 90 percent equates to 0 percent
impairment and supination of 30 degrees equates to 1 percent impairment. Total impairment of 16 percent is found
for left wrist range of motion impairment. Under Figure 16-28 at page 467, 10 degrees flexion equates to 8 percent
impairment and 10 degrees extension equates to 8 percent impairment for 16 percent impairment. The left elbow
range of motion impairment of 3 percent is combined to the left wrist range of motion impairment for a total of
19 percent.

4

5 degrees of radial deviation equated to three percent impairment and 30 degrees of ulnar
deviation equated to zero impairment. The left elbow range of motion impairment of 1 percent
was added to the left wrist range of motion impairment for a total of 18 percent. The Office
medical adviser further noted that all the physicians noted that appellant was significantly limited
by pain and accorded an additional three percent allowance for pain under Chapter 18.3(a) of the
A.M.A., Guides. He added the 18 percent range of motion extremity impairment with the
3 percent pain impairment to get the 21 percent upper extremity impairment.
By decision dated January 18, 2008, the Office denied modification of its prior decisions
as there was no additional schedule award compensation due appellant.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act4 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the A.M.A.,
Guides.5
The standards for evaluation of the permanent impairment of an extremity under the
A.M.A., Guides are based on loss of range of motion, together with all factors that prevent a limb
from functioning normally, such as pain, sensory deficit and loss of strength. All of the factors
should be considered together in evaluating the degree of permanent impairment.6 Chapter 16 of
the fifth edition of the A.M.A., Guides provides a detailed grading scheme and procedure for
determining impairments of the upper extremities due to pain, discomfort, loss of sensation or
loss of strength.7
Section 8123(a) of the Act provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.8 When there exists opposing
medical reports of virtually equal weight and rationale and the case is referred to an impartial
medical specialist for the purpose of resolving the conflict, the opinion of such specialist, if
sufficiently well rationalized and based upon a proper factual background, must be given special
weight.9 The Board case precedent provides that, when the Office obtains an opinion from an
impartial medical specialist for the purpose of resolving a conflict in the medical evidence and
the specialist’s opinion requires clarification or elaboration, the Office must secure a
4

5 U.S.C. § 8107.

5

See 20 C.F.R. § 10.404. Effective February 1, 2001, the Office began using the A.M.A., Guides (5th ed. 2001).
See also Linda Beale, 57 ECAB 429 (2006).
6

See Paul A. Toms, 28 ECAB 403 (1987).

7

A.M.A., Guides 433-521, Chapter 16, The Upper Extremities, (5th ed. 2001).

8

5 U.S.C. § 8123(a).

9

See Darlene R. Kennedy, 57 ECAB 414 (2006).

5

supplemental report from the specialist to correct the deficiency in his original report. Only
when the impartial specialist is unable to clarify or elaborate on his original report or if his
supplemental report is incomplete, vague, speculative or lacking in rationale, should the Office
refer the claimant to a second impartial specialist.10
The Board has held that, to properly resolve a conflict in medical opinion, it is the
impartial medical specialist who should provide a reasoned opinion as to a permanent
impairment to a scheduled member of the body in accordance with the A.M.A., Guides. An
Office medical adviser may review the opinion, but the resolution of the conflict is the
responsibility of the impartial medical specialist.11
ANALYSIS
The Office accepted appellant’s claim for dislocation of the left wrist and sprain, for
which she underwent arthroscopy with debridement of torn triangular fibrocartilage complex on
December 29, 2004. On March 7, 2006 appellant was granted a schedule award for 25 percent
permanent impairment of the left arm. The Office subsequently found that a conflict in medical
opinion arose between Dr. Macht, who found that appellant had a 60 percent left arm
impairment, and Dr. Berman, the Office medical adviser, who found no additional left arm
impairment. It referred appellant to Dr. Becker for an impartial medical examination.
The Board has reviewed the impairment rating by Dr. Becker and finds that, while he
opined that appellant had 56 percent permanent impairment of the left upper extremity, he did
not adequately explain his rating in accordance with the relevant standards of the A.M.A.,
Guides.12 On his August 6, 2007 Dr. Becker noted that his impairment rating of the left upper
extremity was based on appellant’s complaints of pain, weakness, atrophy, loss of endurance and
loss of function. While he cited to tables and figures in the A.M.A., Guides, he failed to provide
any active range of motion in degrees or explain how he calculated impairment rating. The
Office requested that Dr. Becker explain his impairment calculations. In a September 18, 2007
supplemental report, Dr. Becker advised that appellant had zero motion of her hand as a result of
her ankylosed position and no motion in any of her fingers. However, a proper evaluation under
the A.M.A., Guides requires actual goniometer readings or linear measurements.13 Because
Dr. Becker did not provide any further measurements for a proper evaluation under the A.M.A.,
Guides, his opinion is not sufficient to resolve the conflict in medical opinion or be and is not
entitled to special weight afforded a referee physician. His supplemental report did not correct

10

See Nancy Keenan, 56 ECAB 687 (2005); Margaret Ann Connor, 40 ECAB 214 (1988).

11

See Richard R. LeMay, 56 ECAB 341 (2005); Thomas J. Fragale, 55 ECAB 619 (2004).

12

See Tonya R. Bell, 43 ECAB 845, 849 (1992).

13

A.M.A., Guides at 451, 453.

6

the deficiency noted in his original report. The Office properly referred appellant to Dr. Gordon,
for a second impartial examination.14
In a November 28, 2007 report, Dr. Gordon reviewed appellant’s medical history and set
forth his findings for the left arm. He agreed with Dr. Macht’s opinion that appellant had
60 percent impairment of the left arm; however, he did not provide any calculations under the
A.M.A., Guides. Dr. Slutsky, the Office medical adviser, subsequently reviewed the medical
evidence and opined that appellant had 21 percent arm impairment which consisted of 18 percent
range of motion impairment for the elbow and wrist and 3 percent impairment for pain. He
applied Dr. Gordon’s range of motion measurements and found that they equated to a 19 percent
upper extremity impairment. The Board notes that this is proper under the A.M.A., Guides.15
The Office medical adviser found that Dr. Gordon’s range of motion impairments were similar to
Dr. Carlton’s May 6, 2007 range of motion measurements and improperly used Dr. Carlton’s
measurements to find a 18 percent range of motion impairment. It is well established that, when
the Office directs an employee to undergo a referee examination to resolve a conflict, it is to rely
on the opinion of the medical referee in determining the issue.16 An Office medical adviser may
review the opinion, but the resolution of the conflict is the responsibility of the impartial medical
specialist.17 The Office medical adviser improperly used Dr. Carlton’s range of motion
impairments and should have used Dr. Gordon’s range of motion impairments of 19 percent.
The Office medical adviser also attributed three percent impairment for pain under
Chapter 18 of the A.M.A., Guides. The Board has noted that examiners should not use Chapter
18 to rate pain-related impairments for any condition that can be adequately rated on the basis of
the body and organ impairment systems given in other chapters of the A.M.A., Guides.18 While
Dr. Gordon noted that appellant was significantly limited by pain, he did not address whether a
pain-related impairment was warranted or necessary or specifically why other, more objective,
methods of rating impairment under the A.M.A., Guides were inadequate. As noted, while an
Office medical adviser may review Dr. Gordon’s opinion, the resolution of the conflict is the
responsibility of Dr. Gordon, the impartial medical specialist, who did not evaluate whether an
additional impairment rating for pain is appropriate under Chapter 18 of the A.M.A., Guides.

14

See supra note 10. The Board notes that Dr. Berman, the Office medical adviser, who was on one side of the
conflict Dr. Becker was appointed to resolve, should not have reviewed any of Dr. Becker’s reports. See John W.
Slonaker, 35 ECAB 997 (1984) (the Board found that the Office acted inappropriately, in a schedule award
situation, in referring an impartial medical specialist’s report for review to an Office medical consultant who was on
one side of the medical conflict in question). This error is harmless, however, as the Office ultimately referred
appellant to another impartial medical examiner, Dr. Gordon.
15

See supra footnote 3.

16

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.7(g) (April 1993) (provides that while a district medical adviser may create a conflict in medical opinion, he
or she may generally not resolve it ); id. at 2.810.11(c)(2) (April 1993) (the referee specialist’s report, once received,
must actually fulfill the purpose for which it was intended, i.e., it must resolve the conflict in medical opinion).
17

Richard R. LeMay, supra note 11.

18

Linda Beale, supra note 5; A.M.A., Guides at 18.3(b).

7

In finding that appellant had 60 percent left arm impairment, Dr. Gordon merely noted
his agreement with Dr. Macht’s opinion that appellant had 60 percent impairment. In Frederick
Justiniano,19 an impartial medical specialist indicated his agreement with a referral physician
without providing a further medical explanation for his opinion. The Board found that the
reports of the impartial medical specialist were of diminished probative value without supporting
medical rationale.20 Dr. Gordon’s report does not provide sufficient medical explanation to
support his conclusion. While his range of motion findings total 19 percent upper extremity
impairment under the A.M.A., Guides, he did not otherwise explain how the 60 percent
impairment rating was derived. Dr. Gordon must resolve the medical conflict and cannot simply
defer to the opinion of another physician on the matter.21 The impartial medical specialist must
provide a well-reasoned opinion to resolve this issue.
The Board will set aside the Office’s January 18, 2008 decision and remand the case for a
supplemental report from Dr. Gordon. If Dr. Gordon is unwilling or unable to explain the basis
of his impairment rating pursuant to the A.M.A., Guides, the case should be referred to another
impartial medical specialist. Following this and such further development of the evidence as
may be necessary, the Office shall issue an appropriate final decision on the extent of impairment
to appellant’s left upper extremity.
CONCLUSION
The Board finds that this case is not in posture for decision. The medical evidence
requires further development.

19

45 ECAB 491 (1994). In that case, the impartial specialist made statements such as “I must agree with [the
referral physician’s] conclusion that the patient has an underlying personality disorder” and “I also agree such
adjustment disorder would have long since resolved without residuals.”
20

Id. at 497.

21

See Justiniano, supra note 19.

8

ORDER
IT IS HEREBY ORDERED THAT the January 18, 2008 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further action
consistent with this opinion.
Issued: November 17, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

